First, appellant claimed that his counsel was inexperienced
                and displayed an unprofessional attitude towards him. Appellant failed to
                demonstrate that he was prejudiced. Appellant received a substantial
                bargain by entry of his plea, as 23 charges of sexual misconduct, 19 of
                which carried possible life sentences, were reduced to two charges of
                attempted sexual assault. Given the substantial reduction in charges and
                possible penalties, appellant failed to demonstrate he would have insisted
                on going to trial had he had a more experienced attorney or had an
                attorney with whom he had a better working relationship. Therefore, the
                district court did not err in denying this claim.
                            Second, appellant claimed that his counsel misinformed him
                regarding the charges and the sentence he would receive through the plea
                agreement. Appellant failed to demonstrate that his counsel's
                performance was deficient or that he was prejudiced. The guilty plea
                agreement, which appellant acknowledged having read, correctly informed
                appellant of the possible sentences. Appellant failed to demonstrate a
                reasonable probability that he would have insisted on going to trial had
                counsel further informed him about the possible sentences he faced.
                Therefore, the district court did not err in denying this claim.
                            Third, appellant claimed that his counsel's failure to contact
                character witnesses forced him to plead guilty. Appellant failed to
                demonstrate that his counsel's performance was deficient or that he was
                prejudiced. Appellant failed to provide any information regarding these
                witnesses or what information these witnesses would have provided, and
                bare claims are insufficient to demonstrate he was entitled to relief.   See
                Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d 222, 225 (1984).
                Further, given the substantial benefit appellant received through entry of
                his plea, appellant failed to demonstrate a reasonable probability that he
SUPREME COURT   would not have pleaded guilty and instead would have insisted on going to
        OF
     NEVADA
                                                       2
(0) 1947A
trial had counsel contacted character witnesses. Therefore, the district
court did not err in denying this claim.
            Next, appellant claimed that his sentence should be reduced
because his children face a hardship due to his incarceration and appeared
to claim that his arrest was improper. These claims were not based on an
allegation that his plea was involuntarily or unknowingly entered or that
his plea was entered without effective assistance of counsel, and therefore,
were not permissible in a post-conviction petition for a writ of habeas
corpus stemming from a guilty plea. See NRS 34.810(1)(a). Accordingly,
the district court did not err in denying these claims.
            Having concluded that appellant is not entitled to relief, we
            ORDER the judgment of the district court AFFIRMED. 2




                                                          ,J.
                         Hardesty




cc: Hon. Valerie Adair, District Judge
     Victor Tagle
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk

      2 We have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.



                                       3